                                                                                                               Filed
     Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 1 of 24                   11/26/2019 12:48 PM
                                                                                          Beverley McGrew Walker
                                                                                                      District Clerk
                                                                                           Fort Bend County, Texas
                                                                                          Vanessa Vasquez
                                      19-DCV-268988
                         CAUSE NO. ___________________________

JUDE DAUDU,                           §             IN THE DISTRICT COURT OF
                                      §
     PLAINTIFF,                       §
                                      §
V.                                    §             FORT BEND COUNTY, TEXAS
                                      §
ASI LLOYDS.,                          §
                                      §
                                      § Fort Bend County - 268th Judicial District Court
     DEFENDANT.                       §             ______ JUDICIAL DISTRICT
______________________________________________________________________________

              PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
                       AND REQUEST FOR DISCLOSURE
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Jude Daudu, (“Plaintiff”), and files Plaintiff’s Original Petition, Jury

Demand, and Request for Disclosure, complaining of ASI Lloyds. (ASI) (or “Defendant”) and

for cause of action, Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

       and 169.

                                            PARTIES

2.     Plaintiff, Jude Daudu, resides in Fort Bend County, Texas.

3.     Defendant, ASI Lloyds., is a Texas insurance company engaged in the business of

       insurance in the State of Texas. Plaintiff requests service of citation upon ASI Lloyds.

       through its registered agent for service: ASI Lloyds, Corporate Creations Network, Inc.,

       5444 Westheimer Road, Suite 1000, Houston, Texas 77056. Plaintiff requests service at

       this time.
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 2 of 24



                                         JURISDICTION

4.      The Court has jurisdiction over ASI because this Defendant engages in the business of

        insurance in the State of Texas, and the causes of action arise out of ASI’s business

        activities in the state, including those in Fort Bend County, Texas, with reference to this

        specific case.

                                              VENUE

5.      Venue is proper in Fort Bend County, Texas because the insured property is located in Fort

        Bend County, Texas, and all or a substantial part of the events giving rise to this lawsuit

        occurred in Fort Bend County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                              FACTS

6.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiff owns an ASI Lloyds. insurance policy, number TXW026877 (“the Policy”). At

        all relevant times, Plaintiff owned the insured premises located at 11014 Murrayburn

        Drive, Richmond Texas 77407 (“the Property”).

8.      ASI or its agent sold the Policy, insuring the Property, to Plaintiff. ASI or its agent

        represented to Plaintiff that the Policy included wind and hailstorm coverage for damage

        to Plaintiff’s home. ASI has refused the full extent of that coverage currently owed to

        Plaintiff.

9.      On or about April 13, 2019, the Property sustained extensive damage resulting from a

        severe storm that passed through the Richmond, Texas area.

10.     In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to ASI against the

        Policy for damage to the Property.       ASI assigned claim number 670475-194402 to

                                                  2
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 3 of 24



        Plaintiff’s claim.

11.     Plaintiff asked ASI to cover the cost of damage to the Property pursuant to the Policy.

12.     Damaged areas of the property include, but are not limited to the roof, vents, flashings,

        windows, window screens, fascia, gutters, and downspouts.

13.     ASI assigned or hired Sean Ivy to adjust the claim.

            a. Ivy had a vested interest in undervaluing the claims assigned to him by ASI in order

                to maintain his employment. The disparity in the number of damaged items in his

                report compared to that of Plaintiff’s Third-Party Adjuster’s is evidence of fraud on

                the part of Ivy. The valuation of damages that were included in Ivy’s report

                compared to Plaintiff’s Third-Party Adjuster’s is also evidence of fraud on the part

                of Ivy.

            b. Furthermore, Ivy was aware of Plaintiff’s deductible before visiting the Property to

                conduct the inspection. Ivy had advanced knowledge of the amount of damages he

                needed to find in order to either deny the claim or find the claim below the

                deductible.

            c. Ivy made misrepresentations as to the amount of damage Plaintiff’s Property

                sustained as well as misrepresentations regarding how much it would cost to repair

                the damage to Plaintiff’s Property.

            d. Ivy made further misrepresentations to Plaintiff’s during his inspection. Ivy used

                his expertise to fabricate plausible explanations for why visible damage to

                Plaintiff’s Property would not be covered under the policy. Such misrepresentations

                include damage to the Property owing from wear and tear, damage from a previous

                claim, and damage of a type not consistent with the type of claim that was made.

                                                  3
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 4 of 24



14.     ASI, through its agents, namely Ivy, conducted a substandard and improper inspection and

        adjustment of the Property, which yielded grossly inaccurate and unrealistic assessments

        of the cause, extent, and dollar amount of damage to the Property.

15.     The initial adjustment of the claim occurred on or around August 7, 2019. Ivy found that

        there was no hail or wind damage to the Property.

16.     After application of the policy deductible, Plaintiff was left without adequate recovery to

        complete proper repairs on Plaintiff’s home.

17.     To date, Plaintiff has received $0.00 for damage to Plaintiff’s Property. The damage to

        Plaintiff’s Property is currently estimated at $25,807.58.

18.     Since due demand was made on August 28, 2019, ASI has not communicated that any

        future settlements or payments would be forthcoming to pay for the entire loss covered

        under the Policy, nor did it provide any explanation for failing to settle Plaintiff’s claim

        properly.

19.     As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant’s

        grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

        properly, ASI failed to provide full coverage due under the Policy.

20.     As a result of ASI’s failure to provide full coverage, along with ASI’s delay tactics to avoid

        reasonable payment to Plaintiff, Plaintiff has suffered damages.

21.     ASI failed to perform its contractual duties to Plaintiff under the terms of the Policy.

        Specifically, ASI refused to pay the full proceeds of the Policy, although due demand was

        made for an amount sufficient to cover repairs to the damaged Property, and all conditions

        precedent to recover upon the Policy were accomplished by Plaintiff.

22.     Defendant’s misrepresentations, unreasonable delays, and continued denials constitute a

                                                  4
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 5 of 24



        breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

        Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

        insurance contract between ASI and Plaintiff.

23.     Defendant’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

        Plaintiff’s claim in a fair manner, even though Defendant was aware of its liability to

        Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiff’s

        coverage due under the Policy.

24.     Defendant’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiff a

        reasonable explanation for not making the full payment under the terms of the Policy.

25.     Defendant’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

        due to Plaintiff under the terms of the Policy. Specifically, ASI, through its agents,

        servants, and representatives, namely Ivy, performed an outcome-oriented investigation of

        Plaintiff’s claim, which resulted in a biased, unfair, and inequitable evaluation of Plaintiff’s

        losses on the Property.

26.     Defendant’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

        Plaintiff’s full claim within the statutorily mandated time after receiving all necessary

        information.

27.     Defendant’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

                                                   5
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 6 of 24



        Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

        delayed payment of Plaintiff’s claim longer than allowed, and Plaintiff has not received

        full payment for the claim.

28.     Defendant’s wrongful acts and omissions forced Plaintiff to retain the professional services

        of the attorneys and law firm representing Plaintiff with respect to these causes of action.


               CAUSES OF ACTION AGAINST DEFENDANT ASI LLOYDS.

                                   BREACH OF CONTRACT

29.     All allegations above are incorporated herein.

30.     ASI is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

        intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between ASI and Plaintiff.

31.     ASI’s failure and/or refusal to pay adequate coverage as obligated under the terms of the

        Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

        contract with Plaintiff.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

32.     All allegations above are incorporated herein.

33.     ASI’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.




                                                  6
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 7 of 24



34.     ASI’s unfair settlement practice of misrepresenting to Plaintiff material facts relating to

        coverage constitutes an unfair method of competition and a deceptive act or practice in the

        business of insurance. TEX. INS. CODE §541.060(a)(1).

35.     ASI’s unfair settlement practice of failing to attempt in good faith to make a prompt, fair,

        and equitable settlement of the claim, even though liability under the Policy was reasonably

        clear, constitutes an unfair method of competition and a deceptive act or practice in the

        business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.     ASI’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

        denial of the claim, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.     ASI’s unfair settlement practice of failing within a reasonable time to affirm or deny

        coverage of the claim to Plaintiff constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

38.     ASI’s unfair settlement practice of refusing to pay Plaintiff’s claim without conducting a

        reasonable investigation constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

39.     All allegations above are incorporated herein.

40.     ASI’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

        Payment of Claims. All violations made under this article are actionable by TEX. INS.

        CODE §542.060.


                                                   7
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 8 of 24



41.     ASI’s failure to notify Plaintiff in writing of its acceptance or rejection of the full claim

        within the applicable time constraints constitutes a non-prompt payment in violation of

        TEX. INS. CODE §542.056.

42.     ASI’s delay in paying Plaintiff’s claim following receipt of all items, statements, and forms

        reasonably requested and required, for longer than the amount of time provided, constitutes

        a non-prompt payment of the claim. TEX. INS. CODE §542.058.

             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.     All allegations above are incorporated herein.

44.     ASI’s conduct constitutes a breach of the common-law duty of good faith and fair dealing

        owed to an insured in insurance contracts.

45.     ASI’s failure to adequately and reasonably investigate and evaluate Plaintiff’s claim,

        although, at that time, ASI knew or should have known by the exercise of reasonable

        diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

        and fair dealing.

                                      DTPA VIOLATIONS

46.     All allegations above are incorporated herein.

47.     ASI’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices Act

        (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiff is a consumer of goods and

        services provided by ASI pursuant to the DTPA. Plaintiff has met all conditions precedent

        to bringing this cause of action against ASI. Specifically, ASI’s violations of the DTPA

        include, without limitation, the following matters:

        A.     By its acts, omissions, failures, and conduct, ASI has violated sections 17.46(b)(2),

               (5), (7), (9), (12), (20) and (24) of the DTPA. ASI’s violations include without

                                                  8
Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 9 of 24



        limitation, (1) unreasonable delays in the investigation, adjustment, and resolution

        of Plaintiff’s claim, (2) failure to give Plaintiff the benefit of the doubt, and (3)

        failure to pay for the proper repair of Plaintiff’s property when liability has become

        reasonably clear, which gives Plaintiff the right to recover under section

        17.46(b)(2).

  B.    ASI represented to Plaintiff that the Policy and ASI’s adjusting and investigative

        services had characteristics or benefits that they did not possess, which gives

        Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

  C.    ASI also represented to Plaintiff that the Policy and ASI’s adjusting services were

        of a particular standard, quality, or grade when they were of another, in violation

        of section 17.46(b)(7) of the DTPA.

  D.    Furthermore, ASI advertised the Policy and adjusting services with the intent not

        to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

  E.    ASI breached an express warranty that the damages caused by wind and hail would

        be covered under the Policy. This breach entitles Plaintiff to recover under sections

        17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

  F.    ASI’s actions are unconscionable in that ASI took advantage of Plaintiff’s lack of

        knowledge, ability, and experience to a grossly unfair degree.                  ASI’s

        unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

        the DTPA; and

  G.    ASI’s conduct, acts, omissions, and failures, as described in this petition, are unfair

        practices in the business of insurance in violation of section 17.50(a)(4) of the

        DTPA.

                                           9
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 10 of 24



48.     Each of the above-described acts, omissions, and failures of ASI is a producing cause of

        Plaintiff’s damages.   All of the above-described acts, omissions, and failures were

        committed “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade

        Practices Act.

                                             FRAUD

49.     All allegations above are incorporated herein.

50.     ASI is liable to Plaintiff for common-law fraud.

51.     Each and every misrepresentation described above concerned material facts that absent

        such representations, Plaintiff would not have acted as Plaintiff did, and ASI knew its

        representations were false or made recklessly without any knowledge of their truth as a

        positive assertion.

52.     ASI made the statements intending that Plaintiff act upon them. Plaintiff then acted in

        reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

        common-law fraud.

                                         KNOWLEDGE

53.     Defendant made each of the acts described above, “knowingly,” as defined in the Texas

        Insurance Code, and each was a producing cause of Plaintiff’s damages described herein.

                                  WAIVER AND ESTOPPEL

54.     Defendant waived and is estopped from asserting any coverage defenses, conditions,

        exclusions, or exceptions to coverage not contained in any reservation of rights letter to

        Plaintiff.




                                                10
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 11 of 24



                                             DAMAGES

55.     Since the claim was made, ASI has not properly compensated Plaintiff for all necessary

        repairs required, which are covered under the Policy. This has caused undue hardship and

        burden to Plaintiff. These damages are a direct result of Defendant’s mishandling of

        Plaintiff’s claim in violation of the laws set forth above.

56.     Defendant made the above and other false representations to Plaintiff, either knowingly or

        recklessly, as a positive assertion, without knowledge of the truth. Defendant made these

        false misrepresentations with the intent that Plaintiff act in accordance with the

        misrepresentations. Plaintiff then relied on these misrepresentations, including but not

        limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

        damages as a result.

57.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,

        constitute the producing causes of damages sustained. The acts, omissions, failures, and

        conduct of Defendant has caused Plaintiff’s damages, which include, without limitation,

        costs for all necessary repairs required to be made to Plaintiff’s Property, and any

        investigative and engineering fees incurred.

58.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain, which

        is the amount of Plaintiff’s claim, consequential damages, together with attorney’s fees.

59.     The damage to Plaintiff’s Property is currently estimated at $25,807.58.

60.     For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

        Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

        to the Policy, court costs, and attorney’s fees. For knowing and intentional conduct of the



                                                   11
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 12 of 24



        acts described above, Plaintiff asks for three (3) times Plaintiff’s actual damages. TEX.

        INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

        entitled to the amount of Plaintiff’s claim, plus an eighteen percent (18%) per annum

        penalty on that claim, as damages, as well as pre-judgment interest and reasonable

        attorney’s fees. TEX. INS. CODE §542.060.

62.     For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

        compensatory damages, including all forms of loss resulting from Defendant’s breach of

        duty, such as additional costs, economic hardship, losses due to nonpayment of money ASI

        owed, and exemplary damages.

63.     Defendant’s breach of the common-law duty of good faith and fair dealing was committed

        intentionally, with a conscious indifference to Plaintiff’s rights and welfare, and with

        “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

        Code. These violations are the type of conduct which the State of Texas protects its citizens

        against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendant for its wrongful conduct and to set an example to deter Defendant and others

        from committing similar acts in the future.

64.     For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

        fraudulent and malicious representations, along with attorney’s fees, interest, and court

        costs.

65.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

        services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

                                                 12
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 13 of 24



        Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

        reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial of this

        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff’s counsel states

        that the damages sought are in an amount within the jurisdictional limits of this Court. As

        required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiff’s counsel states that

        Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

        $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment interest,

        and attorney fees. A jury will ultimately determine the monetary relief actually awarded, however.

        Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal rate.

                                  REQUESTS FOR DISCLOSURE

67.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

        within fifty (50) days from the date this request is served, the information or material described

        in Rules 190.2(b)(6) and 194.2.

                                           JURY DEMAND

68.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Fort Bend County, Texas. Plaintiff hereby tenders

        the appropriate jury fee.

                                               PRAYER

        Plaintiff prays that Defendant, ASI Lloyds., be cited and served to appear, and that upon

trial hereof, Plaintiff, Jude Daudu, has and recovers from Defendant, ASI Lloyds., such sums as

would reasonably and justly compensate Plaintiff in accordance with the rules of law and

                                                    13
    Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 14 of 24



procedure, as to actual, consequential, and treble damages under the Texas Insurance Code and

Texas Deceptive Trade Practices Act, and all punitive, additional, and exemplary damages, as may

be found. In addition, Plaintiff requests the award of attorney’s fees for the trial and any appeal

of this case, for all costs of Court expended on Plaintiff’s behalf, for pre-judgment and post-

judgment interest as allowed by law; and for any other and further relief, at law or in equity, to

which Plaintiff, Jude Daudu, may show Plaintiff is justly entitled.



                                                     Respectfully submitted,

                                                      CHAD T WILSON LAW FIRM, PLLC

                                                     By: /s/ Chad T. Wilson

                                                     Chad T. Wilson
                                                     Bar No. 24079587
                                                     Thomas J. Landry
                                                     Bar No. 24099161
                                                     455 East Medical Center Blvd., Suite 555
                                                     Webster, Texas 77598
                                                     Telephone: (832) 415-1432
                                                     Facsimile: (281) 940-2137
                                                     eservice@cwilsonlaw.com
                                                     cwilson@cwilsonlaw.com
                                                     tlandry@cwilsonlaw.com



                                                     ATTORNEYS FOR PLAINTIFF




                                                14
                                                                                                                               Filed
               Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 15 of 24                         11/26/2019 4:40 PM
                                                                                                         Beverley McGrew Walker
                                                                                                                      District Clerk
                                                                                                          Fort Bend County, Texas
                                                                                                         Vanessa Vasquez

                                 BEVERLEY MCGREW WALKER
                                 Fort Bend County District Clerk
                                301 Jackson, Richmond, TX 77469
                                                                                            Telephone: (281) 341-4509
                                                                                                  Fax: (281) 341-4519
                                       REQUEST FOR PROCESS
                        All sections must be completed for processing this request.
Section 1:
Cause No. 19-DCV-268988焁
STYLE: Jude Daudu                                           VS ASI Lloyds
Section 2:
Check Process Type:
    Citation                                                      Precept to Serve / Notice of Hearing
    Citation by Posting                                           Citation by Commissioner of Insurance
    Temporary Restraining Order                                   Notice of Registration of Foreign Judgment
    Citation by Secretary of State                                Writ of
    Application for Protective Order / Temporary (Ex Parte) Protective Order
    Citation by Publication*:
             Daily: Fort Bend Herald        Once a Week: Fort Bend Independent
             Other:
    * In Accordance with the Fort Bend County Term Contract for Newspaper Publication of Legal Notices
    Other
                REQUEST FOR ISSUANCE OF SUBPOENA MUST BE SUBMITTED ON A
                               SUBPOENA APPLICATION FORM
Section 3:
Title of Document/Pleading to be attached for service: Plaintiff's Original Petition
   Jury Demand and Request for Disclosure



Section 4:   PARTIES TO BE SERVED (Please type or print):
1. Name: ASI Lloyds
    Address: Corporate Creations Network, Inc. 5444 Westheimer Rd, Suite 1000
    City:      Houston                                 State: Texas                            Zip: 77056
2. Name:
    Address:
    City:                                              State: Texas                            Zip:
                                                         1 of 2
               Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 16 of 24


3. Name:
    Address:
    City:                                                  State:                               Zip:
4. Name:
    Address:
    City:                                                  State:                               Zip:
5. Name:
    Address:
    City:                                                  State:                               Zip:
Section 5

Check Service Type – Additional Fees Apply:
     Picked up and served by a representative at LDM Process Servers


* Fort Bend County Constable and Sheriff will only serve within their jurisdiction.
Section 6 (ONLY if Section 7 does not apply)
Please Note: Our office will use the e-Service email address registered with the Texas State Bar.

Attorney Name: Chad T. Wilson
Address: 455 East Medical Center Boulevard, Suite 555
                                                           Street/P.O. Box
                 Webster                                              Texas                     77598
                                       City                                   State                     Zip


Telephone No. (832) 415-1432                       Bar No.            24079587

Section 7 (ONLY if Section 6 does not apply)

Pro-Se Name:
Address:
                                                           Street/P.O. Box


                                       City                                   State                     Zip


Telephone No.                                      Email Address
Pro-se Service Only:
      e-Service*                    Mail to Pro-se Party*                    Hold for Pick up
*Service will be mailed/emailed directly to pro-se party requesting issuance.



                                                             2 of 2
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 17 of 24



                                         THE STATE OF TEXAS

                                                CITATION

TO:     ASI LLOYDS
        CORPORATE CREATIONS NETWORK INC
        5444 WESTHEIMER RD SUITE 1000
        HOUSTON TX 77056

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on November 26, 2019, a default judgment may be taken against
you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-268988 and is styled:

JUDE DAUDU V. ASI LLOYDS

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 27th day of November, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk VANESSA VASQUEZ
                                                       Telephone: (281) 341-3754




                                                ORIGINAL
     Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 18 of 24



19-DCV-268988                                                                 268th Judicial District Court
Jude Daudu v. ASI Lloyds

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to ASI Lloyds on 11/27/2019.
      Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 19 of 24



                                         THE STATE OF TEXAS

                                                CITATION

TO:     ASI LLOYDS
        CORPORATE CREATIONS NETWORK INC
        5444 WESTHEIMER RD SUITE 1000
        HOUSTON TX 77056

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on November 26, 2019, a default judgment may be taken against
you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-268988 and is styled:

JUDE DAUDU V. ASI LLOYDS

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 27th day of November, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk VANESSA VASQUEZ
                                                       Telephone: (281) 341-3754




                                                 SERVICE
     Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 20 of 24




19-DCV-268988                                                                 268th Judicial District Court
Jude Daudu v. ASI Lloyds

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                                  SERVICE
                                                                                          Filed
Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 21 of 24    12/5/2019 4:34 PM
                                                                     Beverley McGrew Walker
                                                                                 District Clerk
                                                                     Fort Bend County, Texas
                                                                        Donald Evans
Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 22 of 24
Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 23 of 24
                                                                                                                  Filed
    Case 4:19-cv-04975 Document 1-3 Filed on 12/23/19 in TXSD Page 24 of 24                      12/12/2019 11:44 AM
                                                                                              Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                              Fort Bend County, Texas
                                                                                                 Donald Evans




                            LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD
                                               A LAW CORPORATION
                          9311 BLUEBONNET BOULEVARD | SUITE A | BATON ROUGE, LA 70810
                                       TEL: 504.568.1990 | FAX: 504.310.9195


                                            LaDonna Grey Schexnyder
                                                lschexnyder@lawla.com



                                           December 12, 2019

Via e-File Texas
Clerk of District Court
268th Judicial District Court
Fort Bend County, Texas

         Re:    CaUse No. 19-DCV-268988;
                Jude Daudu vs. ASI Lloyds;
                In the District Court of Fort Bend Country, Texas, 268th Judicial District

Dear Sir/Madam:

        Please accept this letter via e-file as our request for certified copies of everything in the
record. As of today’s date, there is a total of 23 pages in the record. $23 will have been paid via
e-file with this request.

         Should you have any questions, or need anything further, please do not hesitate to call.

                                                                Very truly yours,

                                                                /s/ LaDonna G. Schexnyder

                                                                LaDonna G. Schexnyder

LGS/lb
